Citation Nr: 1801912	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for schizophrenia, to include for treatment purposes only under 38 U.S.C. § 1702.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2015 and April 2016, the Board remanded the current issue for further evidentiary development.  In September 2017, it sought a Veterans Health Administration (VHA) expert opinion, which was received in November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence reflects that the Veteran was hospitalized on multiple occasions from 1974 to 1979 for psychiatric symptoms that were primarily diagnosed as schizophrenia.  During a period of hospitalization from July 1974 to August 1974, he described a four-year work history at IBM, during which time he experienced feelings of paranoia.

2.  The Veteran did not receive inpatient treatment for schizophrenia after 1979, but subsequent diagnoses of that condition by VA clinicians, including during a November 2013 VA PTSD examination and during VA treatment in June 2015, are of record.

3.  In July 2015, a VA examiner acknowledged discussion of schizophrenia in the record but concluded that the Veteran did not appear to be schizophrenic.  As a result, she declined to address the most likely etiology of that condition.

4.  In May 2017, a different VA examiner acknowledged that the Veteran had a history of schizophrenia diagnoses.  However, as the Veteran denied having any such symptoms, including auditory or visual hallucinations or paranoia, that examiner also concluded that the Veteran did not currently have schizophrenia.

5.  In an addendum opinion provided the same month, the May 2017 examiner stated that he could not address the clinical reasons for the Veteran's previous schizophrenia diagnoses.  He explained that the Veteran did not have symptoms of schizophrenia during the current examination and that a past schizophrenia diagnosis did not necessitate a current diagnosis.  The examiner also stated that determining whether the Veteran's 1974 diagnosis of schizophrenia was related to service was "somewhat speculative," as schizophrenia had its onset in the 20s.  He stated it was his opinion that medical documentation of an in-service diagnosis and treatment for schizophrenia would have to be present in order to conclude that the condition was related to service.

6.  In November 2017, in response to the Board's request for a VHA expert opinion, a psychologist concluded that the Veteran had a valid diagnosis of schizophrenia that was currently in full remission.  She stated that the condition was considered to be in remission because there had been no active psychotic symptoms since 2008 and antipsychotics were not currently prescribed, but she further stated that the period of time during which symptoms had not been displayed did not necessarily invalidate an ongoing diagnosis.  Rather, she explained, full remission signified a period of time after a previous episode during which no disorder-specific symptoms were present.  The psychologist also opined that it was at least as likely as not that the Veteran's current schizophrenia manifested within a year of his separation from service, because he was hospitalized beginning in 1974, just four years after separation, and the typical manifestation of schizophrenia made it likely that psychotic symptoms emerged prior to that hospitalization.  The psychologist noted that the Veteran had reported feeling paranoid while working at IBM prior to 1974, which she stated suggested he was experiencing paranoia leading up to his first hospitalization-perhaps as far back as 1970.

7.  An equal or greater benefit than an award of service connection for schizophrenia for the purpose of establishing eligibility for VA treatment pursuant to 38 U.S.C. § 1702 has been established.


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The claim of entitlement to medical care under 38 U.S.C. § 1702 for schizophrenia is moot and must be dismissed.  38 U.S.C. § 1702 (2012); 38 C.F.R. § 17.36 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Schizophrenia

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  However, schizophrenia is classified as a psychosis and, thus, as a "chronic disease" under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.384.  As a result, the possibility of presumptive service connection for that condition must also be considered, on the following bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

As is apparent from the evidence detailed in the foregoing findings of fact, the record contains conflicting opinions regarding whether the Veteran currently has a valid diagnosis of schizophrenia.  However, the Board finds that the November 2017 psychologist's discussion of why she determined that the Veteran does have an ongoing diagnosis of that condition brings the evidence relevant to that element of service connection at least into equipoise, such that any reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Furthermore, in light of the November 2017 psychologist's well-supported and unrefuted opinion regarding the likely onset of the Veteran's current schizophrenia, the Board finds it reasonable to conclude that the condition manifested within one year of his separation from service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  For the foregoing reasons, the Board finds that the criteria for entitlement to service connection for schizophrenia have been met, and that the Veteran's claim may be granted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

II.  Medical Care Pursuant to 38 U.S.C. § 1702

In light of the above determination, the issue of entitlement to service connection for schizophrenia for purposes of establishing eligibility for VA treatment under 38 U.S.C. § 1702 is moot.  See 38 C.F.R. § 17.37(b) (2017).  As such, the appeal as to that specific issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

Service connection for schizophrenia is granted.

Entitlement to service connection for schizophrenia for the purpose of establishing eligibility for treatment under 38 U.S.C. § 1702 is dismissed.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


